Citation Nr: 1243715	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO denied service connection for a lower back disability, as well as denied a TDIU.

In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2010.

For reasons discussed below, the matters on appeal are being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.


REMAND

On his March 2010 VA Form 9, the Veteran indicated a desire for a Board hearing at his local RO (Travel Board hearing).  

The record reflects  Veteran failed to appear for Travel Board hearings previously scheduled for March 2012 and September 2012.  As indicated below, however, the notice for these hearings was defective.  

In a March 2012 statement, the Veteran's representative explained that the Veteran  lives in a rural area of Oregon that does not have daily postal mail delivery.  Instead, he must travel to his closest post office once or twice per month to retrieve mail.  To reflect this, his address is "General Delivery," which is a service provided by the United States Postal Service to persons without permanent addresses to hold mail at the area's main post office for up to thirty (30) days.  It was reported that, because of inclement weather in the spring of 2012, however, he was unable to make his March 2012 hearing and he did not receive notice of the hearing until after the date for the hearing had passed.  The Veteran was scheduled for another Travel Board hearing in August 2012.  This time, he was provided even shorter notice as to the date and time of the hearing.

In addition, the RO attempted to call the Veteran's residence to notify him of the examination, but they used a phone number that does not appear in the file, and failed to use the phone number provided in the March 2012 statement.

On these facts, the Board finds that the Veteran has shown good cause in failing to appear for the previously-scheduled Travel Board hearings.  Because he lives in such a rural area and his roads were impassable due to inclement weather, he did not receive timely notice.  Accordingly, the Board finds that the Veteran should be given another meaningful opportunity to report for a Board hearing. 

Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2012) (pertaining specifically to hearings before the Board).  Given the above, and because the RO schedules Travel Board hearings, a remand of the matters to the RO for re-scheduling of the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing as soon as is practicable.  The RO should timely notify the Veteran and his representative of the date and time of the hearing, with adequate notice by mail (and by using the proper phone number, if necessary).  See 38 C.F.R. § 20.704(b) (2012).  Thereafter, the RO should return the claims file to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).


